EXHIBIT 13.1 TRANSCANADA PIPELINES LIMITED – SECOND QUARTER 2012 QuarterlyReport to Shareholders Management's Discussion and Analysis This Management's Discussion and Analysis (MD&A) dated July 26, 2012 should be read in conjunction with the accompanying unaudited Condensed Consolidated Financial Statements of TransCanada PipeLines Limited (TCPL or the Company) for the three and six months ended June 30, 2012.The condensed consolidated financial statements of the Company have been prepared in accordance with United States (U.S.) generally accepted accounting principles (U.S. GAAP). Comparative figures, which were previously presented in accordance with Canadian generally accepted accounting principles as defined in Part V of the Canadian Institute of Chartered Accountants Handbook (CGAAP), have been adjusted as necessary to be compliant with the Company’s accounting policies under U.S. GAAP, which is discussed further in the Changes in Accounting Policies section in this MD&A.This MD&A should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TCPL's 2011 Annual Report, as prepared in accordance with CGAAP, for the year ended December 31, 2011.Additional information relating to TCPL, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada PipeLines Limited’s profile."TCPL" or "the Company" includes TransCanada PipeLines Limited and its subsidiaries, unless otherwise indicated. Amounts are stated in Canadian dollars unless otherwise indicated.Abbreviations and acronyms used but not otherwise defined in this MD&A are identified in the Glossary of Terms contained in TCPL’s 2011 Annual Report. Forward-Looking Information This MD&A contains certain information that is forward looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "will", "should", "estimate", "project", "outlook", "forecast", "intend", "target", "plan" or other similar words are typically used to identify such forward-looking information.Forward-looking statements in this document are intended to provide TCPL security holders and potential investors with information regarding TCPL and its subsidiaries, including management’s assessment of TCPL’s and its subsidiaries’ future plans and financial outlook.Forward-looking statements in this document may include, but are not limited to, statements regarding: • anticipated business prospects; • financial performance of TCPL and its subsidiaries and affiliates; • expectations or projections about strategies and goals for growth and expansion; • expected cash flows; • expected costs; • expected costs for projects under construction; • expected schedules for planned projects (including anticipated construction and completion dates); • expected regulatory processes and outcomes; • expected outcomes with respect to legal proceedings, including arbitration; • expected capital expenditures and contractual obligations; • expected operating and financial results; and • expected impact of future commitments and contingent liabilities. SECOND QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [2 These forward-looking statements reflect TCPL's beliefs and assumptions based on information available at the time the statements were made and, as such, are not guarantees of future performance.By their nature, forward-looking statements are subject to various assumptions, risks and uncertainties which could cause TCPL's actual results and achievements to differ materially from the anticipated results or expectations expressed or implied in such statements. Key assumptions on which TCPL’s forward-looking statements are based include, but are not limited to, assumptions about: • commodity and capacity prices; • inflation rates; • timing of debt issuances and hedging; • regulatory decisions and outcomes; • arbitration decisions and outcomes; • foreign exchange rates; • interest rates; • tax rates; • planned and unplanned outages and utilization of the Company’s pipeline and energy assets; • asset reliability and integrity; • access to capital markets; • anticipated construction costs, schedules and completion dates; and • acquisitions and divestitures. The risks and uncertainties that could cause actual results or events to differ materially from current expectations include, but are not limited to: • the ability of TCPL to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits; • the operating performance of the Company's pipeline and energy assets; • the availability and price of energy commodities; • amount of capacity payments and revenues from the Company’s energy business; • regulatory decisions and outcomes; • outcomes with respect to legal proceedings, including arbitration; • counterparty performance; • changes in environmental and other laws and regulations; • competitive factors in the pipeline and energy sectors; • construction and completion of capital projects; • labour, equipment and material costs; • access to capital markets; • interest and currency exchange rates; • weather; • technological developments; and • economic conditions in North America. Additional information on these and other factors is available in the reports filed by TCPL with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). SECOND QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [3 Readers are cautioned against placing undue reliance on forward-looking information, which is given as of the date it is expressed in this MD&A or otherwise stated, and not to use future-oriented information or financial outlooks for anything other than their intended purpose. TCPL undertakes no obligation to publicly update or revise any forward-looking information in this MD&A or otherwise stated, whether as a result of new information, future events or otherwise, except as required by law. Non-GAAP Measures TCPL uses the measures Comparable Earnings, Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA), Comparable EBITDA, Earnings Before Interest and Taxes (EBIT), Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, Comparable Income Taxes and Funds Generated from Operations in this MD&A. These measures do not have any standardized meaning as prescribed by U.S. GAAP. They are, therefore, considered to be non-GAAP measures and are unlikely to be comparable to similar measures presented by other entities. Management of TCPL uses these non-GAAP measures to improve its ability to compare financial results among reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. These non-GAAP measures are also provided to readers as additional information on TCPL’s operating performance, liquidity and ability to generate funds to finance operations. EBITDA is an approximate measure of the Company’s pre-tax operating cash flow and is generally used to better measure performance and evaluate trends of individual assets. EBITDA comprises earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, net income attributable to non-controlling interests and preferred share dividends. EBITDA includes income from equity investments. EBIT is a measure of the Company’s earnings from ongoing operations and is generally used to better measure performance and evaluate trends within each segment. EBIT comprises earnings before deducting interest and other financial charges, income taxes, net income attributable to non-controlling interests and preferred share dividends. EBIT includes income from equity investments. Comparable Earnings, Comparable EBITDA, Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, and Comparable Income Taxes comprise Net Income Applicable to Common Shares, EBITDA, EBIT, Interest Expense, Interest Income and Other, and Income Taxes, respectively, and are adjusted for specific items that are significant but are not reflective of the Company’s underlying operations in the period. Specific items are subjective, however, management uses its judgement and informed decision-making when identifying items to be excluded in calculating these non-GAAP measures, some of which may recur. Specific items may include but are not limited to certain fair value adjustments relating to risk management activities, income tax adjustments, gains or losses on sales of assets, legal and bankruptcy settlements, and write-downs of assets and investments.These non-GAAP measures are calculated on a consistent basis from period to period.The specific items for which such measures are adjusted in each applicable period may only be relevant in certain periods and are disclosed in the Reconciliation of Non-GAAP Measures table in this MD&A. The Company engages in risk management activities to reduce its exposure to certain financial and commodity price risks by utilizing derivatives. The risk management activities which TCPL excludes from Comparable Earnings provide effective economic hedges but do not meet the specific criteria for hedge accounting treatment and, therefore, changes in their fair values are recorded in Net Income each year. The unrealized gains or losses from changes in the fair value of these derivative contracts are not considered to be representative of the underlying operations in the current period or the positive margin that will be realized upon settlement. As a result, these amounts have been excluded in the determination of Comparable Earnings. SECOND QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [4 The Reconciliation of Non-GAAP Measures table in this MD&A presents a reconciliation of these non-GAAP measures to Net Income Attributable to Common Shares. Funds Generated from Operations comprise Net Cash Provided by Operations before changes in operating working capital and allows management to better measure consolidated operating cash flow, excluding fluctuations from working capital balances which may not necessarily be reflective of underlying operations in the same period. A reconciliation of Funds Generated from Operations to Net Cash Provided by Operations is presented in the Summarized Cash Flow table in the Liquidity and Capital Resources section in this MD&A. SECOND QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [5 Reconciliation of Non-GAAP Measures Three months ended June 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA ) ) Depreciation and amortization ) (4
